Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               25-MAR-2021
                                                               01:34 PM
                                                               Dkt. 101 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                SIXTH EXTENSION OF ORDER REGARDING
        TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
    HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
           with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety
      1
         See Dissent to Amended Order Re: Felony Defendants (Filed August 18,
2020); Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at
Maui Community Correctional Center, Hawai‘i Community Correctional Center, and
Kaua‘i Community Correctional Center (Filed August 24, 2020); Order Re: Petty
Misdemeanor, Misdemeanor, and Felony Defendants (Filed August 27, 2020); and
Order Denying Petitioner’s “Motion to Compel Compliance with This Court’s
Orders” (Filed September 1, 2020), filed on February 18, 2021, in SCPW-20-
0000509; see also Concurrence and Dissent Re: Order Regarding Temporary
Extension of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule
10(a), (b), and (c), filed on August 20, 2020.
guidance, and to the extent possible with available resources.

Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

          In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).   As a result, additional time was required to

be afforded for arraignments in order to give sufficient

opportunity for those released from OCCC to self-isolate or

quarantine for possible COVID-19 exposure as necessary and to

ensure the health and safety of court users and personnel.

          Thus, on August 18, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c),”

which provided that the first circuit may temporarily extend the

time requirements for arraignments no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to utilize remote technology whenever possible.       Since

then, as the COVID-19 cases continued to remain high, this court

extended the provisions of the August 18, 2020 order.

Currently, the August 18, 2020 order, as extended, expires on

March 31, 2021.




                                   2
             The rate of positive COVID-19 cases and

hospitalizations on O‘ahu continues to fluctuate.      While the

current positivity rate appears to be stabilizing, the pandemic

conditions nevertheless continue to evolve, and health and

safety precautions continue to remain in place.      Given the

uncertainty of these conditions, flexibility and vigilance in

adapting to these extraordinary circumstances is vital, and the

continued need to protect the health and safety of court users

and Judiciary personnel during this unprecedented time remains

paramount.    Thus, a further extension of the August 18, 2020

order for first circuit criminal matters is necessary.

             Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, Hawai‘i Revised Statutes §§ 601-1.5 and

602-5(a)(6), and Governor David Y. Ige’s Emergency

Proclamations,

             IT IS HEREBY ORDERED that the August 18, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)” for

first circuit criminal matters is further extended until May 31,

2021, unless otherwise further modified or extended.

             Dated:   Honolulu, Hawaiʻi, March 25, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Todd W. Eddins

                                    3